DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 1-4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (of Group II, drawn to a score die forming system) was made without traverse in the reply filed on June 22, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blank providing assembly structured to provide a score blank” in at least claim 5, line 2;
“initial milling assembly structured to initially form unfinished elements” in at least claim 5, line 3
“heat treatment assembly structured to apply heat of sufficient temperature so as to harden said unfinished elements” in at least claim 5, line 5;
“post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” in at least claim 5, line 7, which is further recited in claim 6 as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the score die blank”, and which is further recited in claim 7 as “structured to perform machining operations on the hardened unfinished score claim 8 as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the die blank”; and
“finishing assemblies structured to complete said unfinished elements and thereby complete formation of the score blank into a finished score die” in at least claim 5, last two lines.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
machine forming assembly…” (recited in each of claims 5-8), it is unclear as claimed what effect the term “machine” has on the claim limitation, i.e., a forming assembly capable of forming a post-heat treatment machine” (which is what the claim literally appears to say)?  
In claim 7, the claim recites “wherein said post-heat treatment machine forming assembly is structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade and substantially uniform score blade on a series of die blanks”.  It is unclear as claimed whether “on a series of die blanks” is intended to only go with “substantially uniform score blade”, or is also intended to go with “substantially finished score blade”.  Furthermore, it is unclear as claimed whether the claim intends to recite that the post-heat treatment machine forming assembly is structured to form two different score blades (i.e., one score blade that is substantially finished, and another score blade that is substantially uniform), or whether the claim intends to indicate that the post-heat treatment machine forming assembly is structured to form a substantially finished score blade that is a uniform score blade.  Such is particularly unclear as the former appears to be grammatically what the claim recites, whereas the latter appears to be more in line with the disclosed invention.  In the event that “on a series of die blanks” is intended to go with both “substantially finished score blade” and “substantially uniform score blade”, and that such are intended to refer to the same score blade, Examiner suggests language such as “to provide a substantially finished and substantially uniform score blade on a series of die blanks”.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above: “blank providing assembly structured to provide a score blank” (in at least claim 5, line 2); “initial milling assembly structured to initially form unfinished elements” claim 5, line 3); “heat treatment assembly structured to apply heat of sufficient temperature to as to harden said unfinished elements” (in at least claim 5, line 5); “post-heat treatment machine forming assembly structure to perform machining operations on at least one of said hardened elements” (in at least claim 5, line 7); “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the score die blank” (in at least claim 6); “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and which is further recited (in at least claim 7) as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade and substantially uniform score blade on a series of die blanks”, “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and which is further recited (in claim 8) as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the die blank”; and “finishing assemblies structured to complete said unfinished elements and thereby complete formation of the score blank into a finished score die” in at least claim 5, last two lines.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function re each of these limitations, and to clearly link the structure, material, or acts to perform the function. Therefore, these claims and their dependents (i.e., claims 5-12) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In particular, the specification is devoid of adequate structure to perform the claimed function(s), as there is no disclosure of any particular structure to perform the claimed functions of “blank providing”/”providing a score blank”, “initial particular structure for performing the function of milling, as the term “milling” is considered a broad synonym for many different types of machining operations, i.e., such does not in and of itself require a mechanical endmill cutter with a mechanical/sharpened cutting edge, as opposed to a grinder, a laser machining arrangement, or an electrical discharge machining/EDM type arrangement, etc.), the disclosed jig grinding assembly 122, the disclosed “post-heat treatment machine forming assembly” 124, the disclosed surface grinding assembly 120, the disclosed hand polishing station 136, the disclosed inspection station 138, and the disclosed coating assembly 140, the disclosed “finishing assemblies” 109, as well as the disclosed heat treatment assembly 106, are all disclosed in terms of their function, rather than providing disclosure as to what specific/particular structure is utilized to perform the claimed function(s), rendering it unclear re 35 USC 112(f) what structure or structures are considered to be the corresponding structure, material, or acts for performing the claimed functions, and thus rendering it unclear what structures meet these limitations (either literally or by being an “equivalent” thereto under 35 USC 112(f)) and what structures are excluded by these limitations re 35 USC 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
As described above, particularly noting that each of the limitations “blank providing assembly structured to provide a score blank” (in at least claim 5, line 2); “initial milling assembly structured to initially form unfinished elements” (in at least claim 5, line 3); “heat treatment assembly structured to apply heat of sufficient temperature to as to harden said unfinished elements” (in at least claim 5, line 5); “post-heat treatment machine forming assembly structure to perform machining operations on at least one of said hardened elements” (in at least claim 5, line 7); “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the score die blank” (in at least claim 6); “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and which is further recited (in at least claim 7) as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade and substantially uniform score blade on a series of die blanks”, “post-heat treatment machine forming assembly structured to perform machining operations on at least one of said hardened elements” and which is further recited (in claim 8) as “structured to perform machining operations on the hardened unfinished score blade to provide a substantially finished score blade on the die blank”; and “finishing assemblies structured to complete said unfinished elements and thereby complete formation of the score blank into a finished score die” in at least claim 5, last claim 5, line 2), “initial milling”/”initially forming unfinished elements” (in at least claim 5, lines 3-4), heat treating/”applying heat of sufficient temperature so as to harden said unfinished elements” (in at least claim 5, lines 5-6), post-heat treatment machine forming/performing machining operations on at least one of said hardened elements/providing a substantially finished score blade on the score die blank/providing a substantially uniform score blade on a series of die blanks/providing a substantially finished score blade on the die blank (in at least claims 5-8), and finishing/completing said unfinished elements and thereby completing formation of the score blank into a finished score die (in at least claim 5, last two lines).  The specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5-11, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over CN 106078127 A (hereinafter, CN ‘127) in view of U.S. Patent Application Publication No. 2012/0152069 to Hyatt et al. (hereinafter, Hyatt).  

CN ‘127 teaches a system disclosed as performing a mechanized processing of a round insert of a mold/die.  See paragraphs 0002, 0004, and 0006-00014, for example.  Subsequently to the blank being provided, the blank is machined via a lathe, which performs rough machining on the blank (leaving a margin of 0.3-0.35 mm).  See at least paragraphs 0008-0009, 0023-0024, and claim 1 (particularly steps 1-2 thereof) of the machine translation of CN ‘127.  
CN ‘127 additionally teaches heat treating the rough machined blank by heating the blank so as to harden the blank to a “best” hardness, such as a preferable optimal hardness of 50-52 HRC (i.e., a hardness of 50-52 on the Rockwell C scale).  See paragraphs 0007-0017, 0022-0029, and particularly paragraphs 0011, 0015-0017, and 0026, as well as the machine translation of claims 1-4 of CN ‘127.  
Additionally, CN ‘127 teaches grinding with a grinder of the hardened blank.  See paragraphs 0007-0014, 0022-0029, and the machine translation of claim 1, particularly paragraphs 0011, 0027, and step 5 of the machine translation of claim 1.  CN ‘127 also teaches wire cutting the ground blank (see paragraphs 0007-0014, 0022-0029, and the machine translation of claim 1, particularly paragraphs 0013 (which describes step 6), 0028 (which also describes step 6), and step 6 of the machine translation of claim 1.  Furthermore, CN ‘127 also teaches further “M/C” processing (with special clamps and jigs) of the wire cut blank.  See paragraphs 0007-0014, 0022-0029, and the machine translation of claim 1, particularly paragraphs 0014 (which teaches step 7), 0029 (which teaches step 7), and step 7 of the machine translation of claim 1.
claim 5, it is noted that the system taught by CN ‘127 inherently has to have some form of “blank providing assembly” of some sort to “provide” a blank, noting that a blank has been provided (see paragraphs 0008 and 0023, for example, as well as step 1 of the machine translation of claim 1).  
Additionally, it is noted that given that CN ‘127 teaches heat treating the rough machined blank to heat the rough machined blank to harden the blank to a desired hardness, such as 50-52 HRC, as described above, CN ‘127 is considered to teach some sort of heat treatment assembly, or else no such heat treatment/hardening could occur.  
Furthermore, it is noted that the grinder described in at least paragraphs 0012, 0027, and step 5 of the machine translation of claim 5 constitutes a “post-heat treatment machine forming assembly structured to perform machining operations” on the hardened blank (noting that grinding step 5 is subsequent to heat treating step 4; see paragraphs 0007-0014, 0022-0029, and the machine translation of claim 1).  
Additionally, CN ‘127 teaches “a number” of finishing assemblies, including a wire cutting arrangement, and an “M/C” processing forming station, discussed above (see also especially paragraphs 0013-0014, 0028-0029, and steps 6-7 of the machine translation of claim 1, for example).  These finishing assemblies are structured to “complete” the formation of the die into a finished die/mold.
As to the recitation of the overall system being a system for forming a score die, it is noted that the present claims are not method claims, and that all that is necessary to meet such an intended use or functional type limitation is that the system of the prior art be merely capable of performing the claimed function or intended use.  That being said, regarding the recited “initial milling assembly structured to initially form unfinished elements” that include “at least an claim 5.
However, attention is directed to, for example, Hyatt.  Hyatt teaches a CNC machine 100 in the form of a lathe that includes a first workpiece chuck 110, a second workpiece chuck 112, a tool spindle 144, and a tool turret 108.  See at least Figure 3, as well as at least paragraphs 0037-0039 and 0048, for example.  The tool spindle 144 is mounted on a carriage assembly 120, which is controlled for translational movement of the spindle 144 along the axes described by Hyatt as X and Z, and additionally, the spindle 144 is provided on a ram 132 which is controlled for the spindle 144 to be moved along the axis described by Hyatt as Y.  See paragraph 0042 and Figures 3-5, for example.  Additionally, the tool spindle 144 is pivotable (re the shown B-axis) about an axis parallel to Y.  See Figures 4, 7, and at least paragraphs 0042 and 0046, for example.  Additionally, the workpiece chucks 110 and 112 are rotatable (paragraph 0044) about an axis parallel to the Z-axis.  See Figures 3, 7, and 0044, for example.  Additionally, workpiece chuck 112 is linearly movable in the Z-direction (via 139, 138; see paragraph 0044 and Figure 3, for example).  The tool turret 108 is rotatable (re the C-axis rotation shown in Figure 5) to 
Furthermore, Hyatt teaches that the CNC 100 has a tool magazine 142 and a tool changing device 143, which cooperate with the tool spindle 144 to permit the spindle 144 to operate with a variety of cutting tools 102 (see paragraph 0041 and Figures 1-2, for example).
Hyatt also teaches that the CNC machine 100 may use “any of a number of different types of cutting tools known in the art or otherwise found to be suitable”, and further teaches that the cutting tool 102 may be “a milling tool, a drilling tool, a grinding tool, a blade tool, a broaching tool, a turning tool, or any other type of material-working tool deemed appropriate in connection with a CNC machine”.  See paragraph 0049, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific CNC lathe 100 taught by Hyatt for the generic “lathe” taught by CN ‘127, for the purpose of expanding the functionality of the lathe of CN ‘127, by providing a lathe that is capable of performing a wide variety of machining operations (see Hyatt, at least paragraph 0049, for example).  Resultantly, it is noted that the lathe of CN ‘127 in view of Hyatt is considered to constitute an “initial milling assembly”, noting that Hyatt’s lathe 100 is capable of performing milling (as explicitly taught in paragraph 0049 of Hyatt), and furthermore, it is noted that the lathe of CN ‘127 in view of Hyatt is considered to be capable of “forming unfinished elements” including “at least an unfinished tear panel opening and an unfinished score blade”, simply by providing the cylindrical mold/die blank taught by CN ‘127 to one of the workpiece chucks 110 or 112 taught by Hyatt, and performing desired relative movements of a milling cutter 102 held by tool spindle 144 of Hyatt and such workpiece so as to create such a tear panel opening and score blade, particularly noting claim 1, lines 3-4, by virtue of the milling cutter and the relative movement capabilities between the cutter and the workpiece, as just discussed.  
Likewise, re the intended use limitation re the system being a system that is capable of forming a score die (re the limitation “score die forming system”, it is noted that the aforedescribed combination of CN ‘127 in view of Hyatt is at least inherently capable of forming a “score die”, simply by machining (as just discussed) the unfinished tear panel opening and unfinished score blade into the die blank, using the heat treatment assembly taught by CN ‘127 (and described above) to apply heat of sufficient temperature so as to harden the unfinished 
Regarding claims 6-8 and 10, the post-heat treatment machine forming assembly (the aforedescribed grinder taught by CN ‘127; see at least paragraphs 0012, 0027, and step 5 of the machine translation of claim 1) taught by CN ‘127 is considered to be “structured to perform machining operations” on the hardened unfinished score blade to provide a substantially finished score blade (and substantially uniform score blade) on one or a series of die blanks, simply by providing die blanks, one at a time, to the grinder and performing grinding machining operations on the hardened unfinished score blade to provide a substantially finished (and substantially uniform) score blade thereon, noting that in CN ‘127, the operation performed by the grinder on the blank occurs after the heat treatment step.  See particularly paragraphs 0011-0012, 0026-0027, and steps 4-5 of the machine translation of claim 1, noting that the heat treatment step is step 4, and the grinding step is step 5 (and thus, the grinder is capable of machining the hardened workpiece).  Regarding claim 10, note that such grinding is considered to create a “machined smoothed surface”, as broadly claimed, noting that grinding is a machining and smoothing operation.
Furthermore regarding claim 8, it is noted that the limitations “wherein said substantially finished score blade has a number of cutting portions”, and “wherein each of said cutting portions has a substantially consistent cross-sectional shape” are merely more specific functional or intended use type limitations, such that all that is needed to meet these limitations (again 
Alternatively re claim 8, CN ‘127 is silent as to the structure of the grinder.  Hyatt teaches that the tool spindle 144 can be provided with a grinding tool.  (See paragraph 0049 of Hyatt, for example).
Therefore, re the combination of CN ‘127 with Hyatt described above, it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the tool changing arrangement (discussed previously) of the CNC machine 100 taught by Hyatt and the grinding tool, which is able to be selectively claim 8, simply by using the various degrees of freedom re the tool spindle 144 and the workpiece chuck 110 and/or 112 described previously to relatively move the grinding tool held by the tool spindle 144 to provide a “substantially finished score blade” with “a number of cutting portions” of “substantially consistent cross-sectional shape”, again noting that the claims under examination are not method claims, and noting that the grinding tool is capable of achieving the broadly-claimed workpiece structure by virtue of the grinding portions of the tool, as well as by virtue of the relative movements between the tool spindle 144 and workpiece re the degrees of freedom described by Hyatt.  
Likewise, re claim 9, it is noted that claim 9 merely sets forth more specific functions or intended uses, i.e., the score die forming system must be merely capable of having the substantially finished score blade provided by the post-heat treatment machine forming assembly be structured such that “each of said cutting portions has an associated first surface and second surface that meet at a flat vertex, and wherein each of said cutting portions has a thickness of between 0.001 inch and 0.0015 inch and a vertex angle of 25o”.  The forming system taught by CN ‘127 in view of Hyatt is considered to be capable of creating cutting portions configured as recited in claim 9, at least by virtue of the cutting portions of the milling cutter of Hyatt and by virtue of the degrees of freedom between the tool spindle 144 and workpiece taught by Hyatt, simply by rotationally indexing the cutter (and tool spindle 144) about axis B and/or by claim 9.  
Alternatively, (regarding the alternative interpretation of CN ‘127 in view of Hyatt in which the grinding tool of Hyatt is the “post-heat treatment forming assembly”) the forming system taught by CN ‘127 in view of Hyatt is considered to be capable of creating cutting portions configured as recited in claim 9 at least by virtue of the grinding portion of the grinding tool of Hyatt, and by virtue of the degrees of freedom between the tool spindle 144 and workpiece taught by Hyatt, simply by rotationally indexing the grinding tool (and tool spindle 144 to which the grinding tool is attachable via the above-described tool changing device of Hyatt) about axis B and/or by providing appropriate movements of the cutter relative to the workpiece in X, Y, and Z, and/or by providing appropriate movement of the workpiece in Z and/or about Z, to create the configuration on the workpiece set forth in claim 9
Regarding claim 11, the claim recites a more specific function or intended use, reciting that the “substantially finished score blade includes a machined smoothed surface” recited in claim 10 “has a smoothness of 8.0 RA (µm) or less”.  As noted previously with respect to claim 10, the grinding (described in at least paragraphs 0012, 0027, and in step 5 of the machine translation of claim 1) is considered to create a “machined smoothed surface”, as broadly claimed, noting that grinding is a machining and smoothing operation.  That being said, CN ‘127 is silent as to whether the grinding taught by CN ‘127 is capable of producing a smoothness of 8.0 RA (µm) or less, and it is noted that re the alternative interpretation of the prior art in which the grinding tool taught by Hyatt constitutes the post-heat treatment machine forming assembly, 
However, re claim 11, Examiner takes Official Notice that the use of grinding arrangements that are capable of achieving (on a workpiece) a smoothed surface having a smoothness/surface roughness of 8.0 RA (µm) or less are well-known, and have the benefit of being able to produce non-rough surfaces where desired by an end user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the grinding arrangements taught by either one (or both) of CN ‘127 or Hyatt be capable of achieving (on a workpiece) a smoothed surface having a smoothness/surface roughness of 8.0 RA (µm) or less, as is well-known, for the purpose of enabling the grinding arrangements taught by CN ‘127 and/or Hyatt to produce high quality surface finishes and non-rough surfaces where desired by an end user.
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
With respect to the claim interpretation (regarding several of the nonce-type limitations that invoke 35 USC 112(f)), and the resulting rejections of claims 5-11 under both 35 USC 112(a) and (b) for failing to disclose adequate structure to perform the claimed functions, and for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function re each of these limitations (that invoke 35 USC 112(f)), and to clearly link the structure, material, or acts to perform the function, Applicant indicates (the first two pages of remarks submitted 2/19/2021, under the heading “Claim Interpretation”) that “it is common for a system to include many assemblies, and for any given assembly to include one or more 
However, such is not persuasive, as such does not provide any indication of any teaching in the specification as to what structure was disclosed to perform the claimed function, nor of any teaching in the specification that discloses the corresponding structure for performing the entire claimed function re each of the nonce-type limitations that invokes 35 USC 112(f), and that clearly links such structure to each of these limitations.  It is noted that the reference to each of Figures 1, 1A, 2, and 3 refers to all of the drawings as a whole, and the reference to the “written description beginning age page 14, line 27” refers to the entire 7+ pages of the detailed description that describe the score die forming system 100, without describing specifically where the specification describes (and links such to the claimed function) the structure for each of the several nonce-type (or non-structural type) limitations invoking 35 USC 112(f).  Furthermore, the claims themselves have not been amended to recite such structure re the nonce-type limitations invoking 35 USC 112(f), but rather, have been amended to recite additional functions that the non-structural assemblies perform.  
It is noted that Applicant appears to be indicating that the various “assemblies” that are claimed and disclosed themselves constitute the required structure.  However, such is not persuasive, noting that the term “assembly” is a non-structural term or generic placeholder that is 
The soft forming assemblies 104 further include an initial milling assembly 112 structured to initially form elements of the score die 10 including forming two unfinished dowel (or mounting) openings 20, 22 and an unfinished tear panel opening 24 as well as an unfinished score blade 18 on a score die blank 101. As such, the initial milling assembly 112 is also identified herein as an initial score blade forming assembly 112A that is structured to form an unfinished score blade 18. That is, the initial milling assembly 112 (or initial score blade forming assembly 112A) is structured to form a "generally finished" and/or a "soft finished" score blade 18.    

	In other words, while the specification provides a teaching of what functions the initial milling assembly 112 performs (milling/initially forming two unfinished down or mounting openings 20, 22 and an unfinished tear panel opening 24 as well as an unfinished score blade 18 on a score die blank 101, forming a “generally finished” and/or a “soft-finished” score blade 18), the specification does not provide a teaching of what structure constitutes the “milling assembly”, i.e., of what structure is provided to entirely perform the claimed functions set forth in claim 5, lines 3-4.  Furthermore, the initial milling assembly 112 is only shown schematically in Figure 2, and is represented with a box, such that the drawings likewise do not provide an indication of what structure (re 35 USC 112(f)) constitutes the milling assembly for performing the claimed function(s).  Similar issues exist regarding the other nonce-type limitations that invoke 35 USC 112(f), as described above.  
Applicant’s arguments with respect to the prior art rejections that were made in the Office Action mailed November 19, 2020, have been considered but are moot because the new ground . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
May 19, 2021